DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.
Claim Objections
Appropriate correction is required for the following:
Claim 27-34 are objected because the claims should be dependent of Claim 26 instead of Claim 1.
Claims 26 & 33 are objected because it is unclear to what part of the claims language the parenthesis are referring to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-38 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The claimed invention is inoperative and lacks credible utility because it contradicts the laws of thermodynamics. There are numerous examples in the art of the attempts to produce more output energy than input energy. These attempts receive the name of “perpetual motion machines”. The claimed invention is a similar attempt to claim a device, which can be considered only as a “perpetual motion machine”, because the asserted utility of the claimed invention is an attempt to produce energy more than it uses.
The standard for determining whether the specification meets the enablement requirement requires that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims:
The claims are related to a gravity motor that can generate power greater than the input power supplied to the gravity motor according to “a new design based on a new law in physics”. Such “design” would be in contradiction with the first law of thermodynamics and therefore cannot operate as claimed.
The nature of the invention:
The subject matter of the claims along with the specifications attempts to define what is known as a perpetual motion machine. This assessment is made on account of the following passages of text from the present application: 
“A new invention that uses gravity force to produce a continuous rotational force which can be used to generate a renewable energy. By using several masses positioned on a several rotating arms with equal radius for each mass from the center of circular motion … And the process will repeat itself automatically as long as there is gravity force” (“Full text of Specification” dated 04/12/2022 page 1, 2nd paragraph).
“The WGM will be connected to electric generator through gears or belt or chain or another way. To start, the starter selector switch must be pointing to (battery or any other input source) This will provide the WGM the input power to operate at start level and to generate the required Torque to drive the electric generator which will produce the required electricity, this will take some time until the rotation speed (RPM) of WGM and electric generator will reach to the required speed” (“Full text of Specification” dated 04/12/2022 page 52, Lines 4-10).
“At this point the WGM is taking the required input power from the Electric Generator. Which is a small amount of electricity compared to the generated output power of Electric Generator. This will keep the WGM driving the electric generator which will keep generating the required electricity to WGM. the electricity generator will continue to work unless the starter switch will point to OFF position. And since the output power of electric generator is much larger than the required input power by WGM to run, the remaining large output power of electric generator can then be used for all that benefits people. At switch OFF position the input power to WGM will stop which will decrease the speed of WGM until it will slop completely” (“Full text of Specification” dated 04/12/2022 page 52, Last three paragraphs).
In these paragraphs, gravity force produces a “continuous rotational force” which can be used to generate energy by an electric generator stated by a starter selector switch connected to a battery or any other input source. The WGM is taking the required input power from the Electric Generator which is a small amount of electricity compared to the generated output power of Electric Generator since the output power of electric generator is much larger than the required input power by WGM to run, the remaining large output power of electric generator can then be used for all that benefits people. After the WGM, is started by using power from the battery, it is not possible for the generator to keep supplying power to both the gravity force and the battery and create the surplus energy. Therefore, the first law of thermodynamics is contradicted.
The level of one of ordinary skill:
The first law of thermodynamics, also known as Law of Conservation of Energy, states that energy can neither be created nor destroyed; energy can only be transferred or changed from one form to another. A way of expressing the first law of thermodynamics is that any change in the internal energy (∆E) of a system is given by the sum of the heat (q) that flows across its boundaries and the work (w) done on the system by the surroundings. This law says that there are two kinds of processes, heat and work, that can lead to a change in the internal energy of a system. Since both heat and work can be measured and quantified, this is the same as saying that any change in the energy of a system must result in a corresponding change in the energy of the surroundings outside the system. In other words, energy cannot be created or destroyed. If heat flows into a system or the surroundings do work on it, the internal energy increases and the sign of (q) and (w) are positive. Conversely, heat flow out of the system or work done by the system (on the surroundings) will be at the expense of the internal energy, and (q) and (w) will therefore be negative.
The level of predictability in the art and the amount of direction provided by the inventor:
From a general point of view, it can be shown that it is not possible for “gravity force” to create surplus energy due to the first law of thermodynamics. 

The present invention’s WGM appears to disclose a closed loop cycle made up of a generator, a battery and a starter using uses gravity force to produce a continuous rotational force. The closed loop cycle creates the input power that is to be supplied to the WGM and generator to create surplus energy (output power) for load use (can then be used for all that benefits people). After the surplus energy is used by the load, power generated by the generator is also recycled back into the closed loop cycle for the continuous rotational force. This recycled power is then used to create another initial energy for an infinite loop that creates surplus energy for a load. The system attempts to produce more output energy than input energy.
Therefore, the claimed apparatus is not capable of producing net power and will not function since it contradicts the laws of thermodynamics.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The alleged result of the present invention cannot be achieved through experimentation as contradicting the first law of thermodynamics (i.e. perpetual motion machines) is universally recognized by the scientific community, and constitutes a sufficient proof of the unworkability of the apparatus disclosed in the present application.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Claims 26-38 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 26, the applicant recites “a motor” in line 3. It is unclear if such motor is the same or different motor recited in the preamble.
In Claim 26, the applicant recites several times the recitation "it". It is unclear to what of the several elements each “it” is referred to. Therefore, the claim is vague and indefinite.
Claim 26 as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim. For instance, reciting “the first type of rotor part consists of two central ball bearings which hold the rotating-arm or rotating arms (Fig. 62)”, etc.
Claim 26 recites the limitations:
Page 35, Line 1, the input electrical input;
Page 35 Line 3, the new design;
Page 35 Line 4, the balance state unbalance;
Page 35 Line 7, the center of rotation;
Page 35 Line 13, the first element;
Page 35 Line 13, the rotor part;
Page 35 Line 13, the rotational element;
Page 35 Line 15, the first type of rotor part;
Page 35 Line 15, the rotating arm(s);
Page 35 Line 17, the electrical magnet;
Page 35 Line 18, the magnet coil;
Page 35 Line 19, the coil;
Page 35 Line 21, the stator part;
Page 35 Line 22, the positive voltage;
Page 35 Line 23, the ball bearings;
Page 35 Line 24, the arm;
Page 35 Line 24, the middle arm;
Page 35 Line 24, the magnet;
Page 35 Line 25, the stator axel;
Page 35 Line 25, the central ball bearing;
Page 36, Line 3, the second type;
There is insufficient antecedent basis for the mentioned limitations (a-u). Examiner notes that other instances might be recited.
In Claim 26, is recited in narrative form and replete with indefinite language (see previous paragraphs – to mentioned a few). The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. For instance, an apparatus claim needs define the invention in terms of the components of the invention, that is, in terms of what the invention is as opposed to what the invention does. In the present invention, the claim recites several functions without properly reciting the structure of the recited gravity motor.
Claims 27-38 are rejected based on the dependency from Claim 26.
Claim 27-29, 31-33 & 37-38 recites “it”. It is unclear to what element the applicant is referring to when reciting “it”. 
Claim 33 recites two “controllers”. It is unclear, if the recited controllers are the same controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Examiner, Art Unit 2832